[Cite as In re Estate of DeChellis, 2019-Ohio-1743.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                       :   JUDGES:
                                                       :
                                                       :   Hon. W. Scott Gwin, P.J.
 IN RE: ESTATE OF                                      :   Hon. John W. Wise, J.
 PHILIP JOHN DECHELLIS                                 :   Hon. Patricia A. Delaney, J.
                                                       :
                                                       :   Case No. 2018CA00152
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :   OPINION


CHARACTER OF PROCEEDING:                                   Appeal from the Stark County Court of
                                                           Common Pleas, Probate Division, Case
                                                           Nos. 228240, 226759



JUDGMENT:                                                  DISMISSED




DATE OF JUDGMENT ENTRY:                                    May 6, 2019




APPEARANCES:

 For Appellant:                                            For Appellee:

 CRAIG T. CONLEY                                           STANLEY R. RUBIN
 604 Huntington Plaza                                      437 Market Ave. N.
 220 Market Ave. South                                     Canton, OH 44702
 Canton, OH 44702
Stark County, Case No. 2018CA00152                                                     2



Delaney, J.

       {¶1} Appellants Patricia DeChellis and Daniel DeChellis appeal the October 10,

2018 judgment entry of the Stark County Court of Common Pleas, Probate Division.

                         FACTS AND PROCEDURAL HISTORY

       {¶2} The Last Will and Testament of Decedent Philip John DeChellis was

admitted to probate on August 1, 2016 in the Stark County Court of Common Pleas,

Probate Division. On August 10, 2016, the Probate Court appointed Appellee Ann Heffner

as fiduciary of Decedent’s estate. Appellants are beneficiaries to the estate.

       {¶3} On February 13, 2018, Appellants filed a Motion to Remove Estate

Fiduciary. Appellants filed supplemental memorandums on February 16, 2018, March 2,

2018, April 5, 2018, April 19, 2018, April 20, 2018, April 25, 2018, and April 26, 2018.

Appellee filed a response on February 20, 2018. Appellants filed a supplemental

memorandum on May 4, 2018. Appellee replied on May 7, 2018. Appellants filed

supplemental memorandums on May 9, 2018 and May 24, 2018.

       {¶4} Appellants renewed their Emergency Motion for Immediate Removal of

Estate Fiduciary on June 14, 2018. On July 10, 2018, the Probate Court held a hearing

Appellants’ motions to remove the fiduciary.

       {¶5} Appellants filed multiple memorandums in support of their motion after the

trial court’s hearing.

       {¶6} On October 10, 2018, the Probate Court denied Appellants’ motion to

remove Appellee as fiduciary, but it did appoint Attorney David Dingwell as Special Court

Investigator and Special Commissioner.
Stark County, Case No. 2018CA00152                                                       3


       {¶7} Appellants appealed the October 10, 2018 judgment entry to this Court in

Case No. 2018CA00152.

       {¶8} On March 13, 2019, the Probate Court issued a judgment entry removing

Appellee as fiduciary. The trial court appointed Attorney David Dingwell as Administrator

W.W.A. for the purpose of completing the administration of the estate.

                                ASSIGNMENT OF ERROR

       {¶9} Appellants raise one Assignment of Error:

       {¶10} “THE TRIAL COURT BELOW ERRED IN DENYING APPELLANTS’

MOTION TO REMOVE ESTATE FIDUCIARY.”

                                          ANALYSIS

       {¶11} In their sole Assignment of Error, Appellants contend the trial court erred

when it denied their motion to remove Appellee as fiduciary of the estate. On March 13,

2019, the Probate Court removed Appellee as fiduciary of the estate.

       {¶12} The duty of a court of appeals is to decide controversies between parties

by a judgment which can be carried into effect, and the court need not render an advisory

opinion on a moot question or a question of law that cannot affect the issues in a case.

Thus, when circumstances prevent an appellate court from granting relief in a case, the

mootness doctrine precludes consideration of those issues.” Manogg v. Randolph, 5th

Dist. Licking No. 18-CA-0101, 2019-Ohio-693, 2019 WL 978682, ¶¶ 14-15 citing Schwab

v. Lattimore, 1st Dist. No. C–050874, 166 Ohio App.3d 12, 2006–Ohio–1372, 848 N.E.2d

912, ¶ 10 (Internal citations omitted).

       {¶13} On March 13, 2019, the Probate Court issued the remedy Appellants sought

from the Fifth District Court of Appeals. Because there is no remedy this Court can legally
Stark County, Case No. 2018CA00152                                                4


order and this appeal constitutes only a request for an advisory ruling, we order it

dismissed.

      {¶14} Appellants’ sole Assignment of Error is overruled.

                                   CONCLUSION

      {¶15} Appellants’ appeal of the October 10, 2018 judgment entry of the Stark

County Court of Common Pleas, Probate Division, is dismissed as moot.



By: Delaney, J.,

Gwin, P.J. and

Wise, John, J., concur.